Citation Nr: 1014516	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-15 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory infection.  

2.  Entitlement to service connection for a left wrist, hand 
and finger disability.  

3.  Entitlement to service connection for a left leg 
disability.  

4.  Entitlement to service connection for a thoracic spine 
disability.  

5.  Entitlement to service connection for a right shoulder 
disability.   

6.  Entitlement to service connection for a left shoulder 
disability.  

7.  Entitlement to service connection for migraines.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly had active duty service from June 1967 
to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was filed in September 2006, 
a statement of the case was issued in April 2008, and a 
substantive appeal was received in May 2008.  

The March 2006 rating decision also denied service connection 
for anxiety, but this benefit was subsequently granted by 
rating decision in April 2008.  The issue of service 
connection for anxiety is therefore no longer in appellate 
status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran stated in a September 2008 
VA examination report that he is receiving Social Security 
Administration (SSA) disability benefits.  The record does 
not reflect an attempt by VA to secure copies of the SSA 
determination pertaining to the claimant or the medical 
records considered in conjunction with the determination.  

In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the U.S. 
Court of Appeals for Veterans Claims (Court) held, in 
essence, that records pertaining to SSA disability claims in 
possession of SSA are constructively in possession of VA (See 
38 C.F.R. § 3.201), and that if VA does not seek to secure 
such records from SSA, it violates its duty to assist the 
claimant under 38 U.S.C.A. § 5107(a).  Memorandum decisions 
of the Court and Joint Motions by the parties endorsed by the 
Court have consistently adhered to this precedent.  

The Board notes that service treatment records dated in 
January 1969 reflect that the Veteran complained of an upper 
respiratory infection.  Private medical records dated in 
March 1971 reflect that the Veteran was assessed with a mild 
upper respiratory infection.  

The Board notes that service treatment records dated in 
February 1968 reflect that the Veteran complained that his 
left hand and arm was limp.  The Veteran stated in the 
September 2006 notice of disagreement that swelling of his 
left wrist, hand and fingers has been continual from 
separation to present.  On the VA examination in March 2007, 
the examiner indicated that there was no left hand edema.  
The opinion was that there was no evidence of chronic edema 
of the left wrist, fingers or hand and "that condition is 
not likely to have been caused by or the result of the 
symptoms that were found in 1968."  There is still some 
question as to the nature of any left wrist, finger or hand 
disability.  

The Board notes that service treatment records dated in 
February 1968 reflect that the Veteran complained of back 
pain.  VA outpatient treatment records dated in September 
2008 reflect that the Veteran was assessed with low back 
pain.  

The Board notes that service treatment records dated in 
February 1968 reflect that the Veteran complained of shoulder 
pain.  The Veteran stated in the September 2006 notice of 
disagreement that shoulder pain has been continual from 
separation to present.  

A service Report of Medical History dated in April 1969 for 
annual examination purposes reflects that the Veteran 
complained of frequent or severe headaches.  Private 
treatment records from Dr. B.W. dated in January 1998 reflect 
that the Veteran was assessed with chronic daily headaches.  

Under the circumstances of this case where the Veteran has 
reported pertinent symptoms during service and there is post-
service evidence of the claimed disabilities, as noted above, 
the Board believes it reasonable to afford the Veteran an 
opportunity to report for a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Secure from SSA copies of their 
determination on the Veteran's claim for 
SSA disability benefits, as well as copies 
of the complete medical records considered 
in conjunction with that determination.  
Upon receipt of those records, the RO 
should review them and arrange for any 
further development suggested by the 
information therein.  

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of the claimed upper 
respiratory infection.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any upper respiratory 
infection capable of diagnosis should be 
clearly reported.  If an upper respiratory 
infection is diagnosed, then the examiner 
should offer an opinion as to whether it is 
at least as likely as not (a 50% or higher 
degree of probability) that such upper 
respiratory infection is causally related 
to the Veteran's active duty service.  

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of the claimed left 
wrist, hand and finger disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any left 
wrist, hand and finger disability capable 
of diagnosis should be clearly reported.  
If a left wrist, hand and finger disability 
is diagnosed, then the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such left 
wrist, hand and finger disability is 
causally related to the Veteran's active 
duty service.   

4.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of the claimed thoracic 
spine disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any thoracic spine disability 
capable of diagnosis should be clearly 
reported.  If a thoracic spine disability 
is diagnosed, then the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such thoracic 
spine disability is causally related to the 
Veteran's active duty service.  

5.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of the claimed right 
shoulder disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any right shoulder disability 
capable of diagnosis should be clearly 
reported.  If a right shoulder disability 
is diagnosed, then the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such right 
shoulder disability is causally related to 
the Veteran's active duty service.  

6.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of the claimed 
left shoulder disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any left 
shoulder disability capable of diagnosis 
should be clearly reported.  If a left 
shoulder disability is diagnosed, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such left shoulder disability is causally 
related to the Veteran's active duty 
service.  

7.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of the claimed 
migraines.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any migraines capable of 
diagnosis should be clearly reported.  If 
migraines are diagnosed, then the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
migraines are causally related to the 
Veteran's active duty service.  

8.  Then the RO should readjudicate the 
matters on appeal.  If the claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the claimant and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


